DUCKER, JUDGE:
Monongahela Power Comany claims damages in the sum of $198.45 as the result of its power lines adjacent to County Road No. 66/7 in Hancock County, West Virginia, being broken by the acts of agents of respondent. The facts are not in dispute, being admitted by the respondent.
On March 23, 1970, a grader owned by the respondent and operated by its employee, Paul Minnies, slid off the County Road and lodged solidly between its right rear wheel and motor frame against a 12’ locust tree. Respondent’s foreman, Elmer Shepherd, and crew, in attempting to return the grader to the road, found it necessary to remove the tree by chainsaw. Upon falling, the tree’s top branches hit claimant’s power line, breaking one line and forcing the other to the ground.
Claimant and respondent have stipulated that the damages amounted to $148.84.
*137As the damages were caused by the negligence of the employees of the claimant, the respondent is liable for the consequences, and consequently this Court is of the opinion to, and does hereby award the claimant the sum of $148.84.
Award of $148.84.